Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Pagunlte States Courts

 

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIV. AUG 06 2020
Data d Bradiey, Clerk of Court
DEMARCUS CARR $
PETITIONER -
TOOT # ws Qsdiy x
® CAUGE NO.
v. Z
BRAYN COLLIER x
EX DIRECTOR TEXAS DPT *
OF CRIMINAL JUSTICE =
JEFFERY RICHARDSON ¥
SR. WARDEN ESTELLE UNIT z
x

 

PETITIONER REQUEST FOR EMERGANCY DECLARATORY INJUNCTION FROM
EXTREME HEAT AND HUMIDITY: EMERGANCY INJUNCTION FROM EXTREME HEAT
SUB- CLASS ESTELLE UNIT END-STAGE RENAL INMATES

 

JURISICTION

1. THIS IS A CIVIL ACTION AUTHORIZED BY 28U.S.C. SEC.453,REQUEST
ING THE COURT TO UPHOLD THE UNITED STATES CONSTITUTION,8th AMEND-
MENT, AGAINST CRUEK AND UNUSAL PUNISHMENT.PETITIONER AND SUB-~
CLASS REQUEST THIS COURT INTERVENE UNDER CODE OF COLOR AND ALL
RIGHTS SECURED BY THE CONSTITUTION OF THE UNITED STATES. THIS
COURT HAS JURIGICTION UNDER 28 U.S.C. SECTION 2283 &2284 AND

RULE 65 OF FEDERAL RULES OF CIVIL PROCEADURES..

THE SOUTHERN DISERICT OF TEAXS IS THE APPORIATE VENUE,IT
IS WHERE BHE VIOLATIONS AND EVENTS GIVE RISE..

ze PETITIONER

2. PETITIONER DEMARCUS CARR, ALSO REFERED TO AS INMATE OF THE
SKATE OF TEAXS, IN CUSTODY OF (TDCJ)TEXAS DEPT OF CRIMINAL
JUSTICE. ESTELLE UNIT HUNTSVILLE TEXAS 77320,UNDER TDCJ#
1585814..

A SUB GLASS OF PETITIONERS, ESTELLE UNIT END-STAGE RENAL(
DIALYSIS INMATES) ,APPROX.75-125, seek emergancy judical inter-
vention FROM EXTREME HEAT /HUMIDITY THAT PLACES THIER LIF{IN
IMMEDIATELY DANGER..

DEFENDANTS
3. DEFENDANT BRAYN COLLIER EX. DIRECTOR TDCJ. SR. WARDEN JEFFERY
 

Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 2 of 8

RICHARDSON ESTELLE UNIT HUNTSVILLE TEXAS, ARE LEGALLY RESPONSIBLE
FOR THE OPERATIONS AND SAFETY OF ALL ESTELLE UNIT INMA®ES.THIER
GRAVE INDIFFERENCE HAS PLACED PETITIONER AND ALL END STAGE RENAL
INMATES EXPOSED ®TO EXTREME HEAT/HUMIDITY AT RISK OF INJURY

AND DEATH..

FACTS

ON JULY 1st 2020, I AS INMATE ON ESTELLE UNIT INFORMED UNIT
CLASSIFICATION THAT I WAS BEING HOUSED AGAINST MY MEDICAL CON-
DITION, NAMELY DIALYSIS. THAT I WAS A HEAT RESTRICTED MEDICAL
PATIENT, (END-STAGE RENAL). I ALSO INFORMED SR. WARDEN JEFFERY
RICHARDSON THROUGH PROPER "I-60" COMMUNICATION OF BEING HOUSED
IN EXTREME HEAT /HUMIDITY. I RECIEVED NO RESPONSE FROM EITHER
PAR¥Y. PETITIONER AND SUB CLASS OF END STAGE RENAL INMATES
BEING HOUSED IN ESTELLE UNIT MAIN BUILDING, PLACE PETITIONER
AND ALL END STAGE RENAL INMAEES AT SEVERE RISK FOR INJURY AND
DEATH. THE EXPOSURE TO EXTREME HEAT HAS BEEN SHOWN TO BE MISER-
ABLE, PAINFUL, AND SEVERLY DANGEROUS AND CAN LEAD TO DEATH..

ESTELLE UNIT MAIN BUILDING HOUSING IS A LEVEL 1 HOUSING
THAT HOUSES APPROX. 1500-2000 INMATES,. ESTELLE UNIT ALSO HAS
A LEVEL 3 (RMF)REGIONAL MEDICAL FACILITY, AND GEIATRICS CENTER
WHICH PROVIDE AIR CONDITION, AND RELIEF FROM EXTREME HEAT/HUMIDITY
TO HEAT SENSITIVE INMAEES, WITH MEDICAL COMORBIDITIES. ESTELLE
UNIT, WHICH HOUSES NUMEROUS HEAT SENSITIVE INMATES WITH MEDICAL
COMORBIDITES AS PETITIONER AND SUB-CLASS IN NON~- AIR CONDITION
AREAS, PLACING PETITIONER AND ALL END STAGE RENAL INMATES AT
RISK OF HARM, INJURY AND DEATH. TDCJ HAS FAILED TO PROVIDE
PETITIONER AND ALL END STAGE RENAL INMATES WIH REASONABLE
ACCOMMODATIONS FOR (HIS), THIER MEDICAL CONDITIONS. THIS IS IN
VIOLATION OF THE AMERICAN WITH DISABLLITY ACT. 8&@&@(ADA) AND
THE REHABILITATION ACT.(RA). PETITIONER AND ALL END STAGE RENAL
INMATES,LIVING IN ESTELLE UNIT MAIN BUILDING(NON-AIR CONDITION),
IS REQUESTING A DECLARATORY INJUNCTIVE JUDGEMENT AND AN EMERG-
ANCY INJUNCTION REQUIRING DEFENDANTS TO RELOCATE PETITIONER
AND ALL END STAGE RENAL INMATES EXPOSED TO EXTREME HEAT,TO A
SAFE INDOOR APPARENT TEMPERATURE(eg MAINTAING HEAT INDEX OF
88DEGREES OR LOWER) INSIDE EACH ESTELLE UNIT HOUSING AREA, OR
ENTER EMERGANCY INJUNCTION RELIEF TO SUFFICIENTLY PROTECT THE
HEALTH, SAFETY AND LIVES OF PETITIONERS AND END STAGE RENAL
INMATES ON ESTELLE UNIT..

IT IS WELL ESTABLISHED WITHIN HONORABLE 5th CIRCUIT THAT
THE 8th AMENDANT GUARANTEES INMATES THE RIGHT TO BE FREE FROM
EXTREMELY DANGEROUS HEAT WITHOUT ADEQUATE REMEDIAL MEASURES.
HINOJOSA v. LIVINGSTON 807 F3d 657-59%(5thCIR.2015) THE 5th
CIR. HAS DECIDED NUMEROUS CASES CHALLENGING HEAT ISSUES AND
LEVELS IN PRISONS,. THE COURT HAS UPHELD DISTRICT COURT FINDINGS
HHAT HEAT LEVELS IN PRISONS VIOLATE THE 8th AMENDANT.868 F3d
354 U.S APPEAL..

PETITIONER AND ESTELLE UNIT MAIN BUILDING END STAGE RENAL
INMATES, CLAIM THIER DIALYSIS, HYPERTENSION, DIABETIES, AND
MEDICAL COMORBIDITES, PLACE THEM AT A HIGRRISK OF INJURY AND
PHATE TELERS DRESKKIS. REGHER ALAN. DEAT GR we NON-MEEERGAL “HARE.

DeaTW, Thars RrsK FS WICKER Trad THar OF A Now medical Tnmele

Pots
Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 3 of 8
AND MORE STRIGENT MEASURES MUST BE AFFORDED..

PETITIONER AND END STAGE RENAL INMATES IN ESTELLE UNIT MAIN
BUILDING CLAIM HEAT MITIGATION IN PLACE ON ESTELLE AND IN PLACE
BY TDCJ, AND MITIGATION MEASURES USED TO LOWER THE RISK TO INMAEE
FROM HEAT RELATED INTURIES AND DEAHH,IS INADEQUATE TO END-S&AAGE
RENAL INMATES. THESE MEASURES ARE TO ENCOURAGE INMATES TO DRINK
COPIOUS AMOUNTS OF WATER, HOWEVER THE VERY NATURE OF END STAGE
RENAL INMATES PREVENTS PETITIONER AND END STAGE RENAL INMATES
FROM DRINKING ADDITIONAL AMOUNTS OF WATER, DUE TO RISK OF "
FLUID OVERLOAD". THIS WILL LEAD TO INCREASE RISK OF HEART ATTACKS
AND POSSIBLE DEATH PETITIONER AND END STAGE RENAL PATIENTS
ARE UNABLE TO URINATE AND THUS CANNOT REMOVE EXCESS FLUIDS.

THE NUMBER ONE REMEDIAL MEASURE THAT CAN BE IMPLEMENTED DURING
SUMMER MONHHS/EXTREME HEAT, IS DRINKING ADDITIONAL AMOUNTS OF
WATER, BECAUSE HYDRATION IS THE SINGLE MOST IMPORTANT BACTOR
IN PREVENTION OF HEAT RELATED INJURIES AND DEATH. TDCJ HEAT
MITIGATION POLICY..

THE PETITIONER AND END STAGE RENAL PATIENTS REQUEST OF TDCJ,
WHAT MITIGATION MEASURES ARE AVAILABLE TO PETITIONER AND RENAL
PATIENTS DURING EXTREME HEAT. HOW CAN END STAGE PATIENTS STAY
HYDRATED AND FREE FROM RISK OF INJURY AND DEATH? BY DEPARTMENT
OF TDCJ POLICIES, EVEN THE SINGLE MOST IMPORTANT MITIGATION
MEASURE AFFORDED INMATES IS A HEALTH RISK TO END SAAGE RENAL
INMATES AND CAN CAUSE INJURY AND DEATH..

ALL DIALYSIS PROVIDERS INFORM END STAGE RENAL PATIENTS TO
LIMIT INTAKE OF FLUIDS TO NO MORE THAN 5 EIGHT OZ. CUPS OF
TOTAL FLUID PER DAY. FLUID INCLUDES ANYTHING THAT IS LIQUID
AT ROOM TEMP ..

TDCJ MITIGATION MEASURES OF "RESPITE" AREAS ARE IN NAME
ONLY ON ESTELLE UNIT ON SEVERAL OCCASSIONS PETITIONER AND
NUMEROUS END STAGE RENAL INMATES HAVE REQUESTED RESPIT AREAS
TO RELIEVE EXTREME HEAT CONDITIONS, ONLY TO BE REBUFFED BY RANK
SUCH AS CAPTAIN APPLEWHITE AND LT. WEAVER "NO RESPITE TODAY,
WANT TO GO TO LOCK UP". WARDEN RICHARDSON HAS BEEN NOTIFIED
AND GRIEVANCE FILED BY END STAGE RENAL INMATES...

MULTIPLE SCIENTIFIC ARTICLES HAVE SHOWN THAT DANGER POSED
BY HEAT TO A POPULATION INCREASES SHARPLY WHEN HEAT INDEX EXCEEDS
A THRESHOLD OF APPOX.88DEGREBS£, IF THE BODY DOES NOT HAVE TIME
TO RECOVER FROM HAZARD OF EXTREME HEAT,THE RISK OF HEAT RELATED
INJURY AND DEATH INCREASES. AT LEAST 20 PLUS PRISONERS HAVE
DIED IN TEXAS PRISONS SINCE 1998 IN NON- AIR CONDITION PRISONS.
(TDCJ). THESE DEATHS WERE HYPERTHERMIA. PETITIONER DOES NOT
HAVE INFORMATION ON HOW MANY SUCH DEATHS WERE OF END STAGE RENAL
INMATES, BUT THIS CLASS IS AT A HIGHER RISK FOR INJURY AND DEATH
DUE TO HYPERTHERMIA..

TDCJ IS WELL AWARE OF THE DANGERS OF EXTREME HEAT, AND THE
EFFECTS ON END STAGE RENAL INMATES, BUT CONTINUE TO PLACE PETIT-
I@NER AND END STAGE RENAL PATIENTS IN EXTREME HEAT AND AT RISK.

NO CORRECTIVE ACTION HAS BEEN TAKEN BY TDCJ TO MITIGATE RISK
OF END STAGE RENAL INMATES...

 
Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 4 of 8

TDCJ DOES NOT HAVE SPECIFIC POLICIES IN PLACE TO RESPOND
TO EXTREME HEAT AND EFFECTS ON END-STAGE RENAL INMATES AND AS
SUCH CONTINUES TO PLACE SUCH INMATES AT REAL RISK, AMRAND LIFE
IN DANGER. THUS COURT SHOULD TAKE SERIOUS CONSIDERATION FRR
RELIEF TO PRE ENT PETITIONER AND END STAGE RENAL INMATES FROM
GRAVE HARM.. WHAT IS REQUIRED TO FORCE DBDCJ TO PROTECT END STAGE
RENAL INMATES FROM EXTREME HEAT, ANOTHER DEATH?

EXHAUSTION OF REMEDIES

DUE TO EXTREME HEAT AND HUMIDITIES, PETITIONER AND ESTELLE UNIT
MAIN BUILDING END STAGE RENAL INMATES CANNOT RISK THE NORMAL

TIME FRAMES OR CHANNELS TO SEEK JUDICIAL INTERVENTION. PETITIONER
AND END STAGE RENAL INMATES LIVES ARE IN DANGER TODAY. EACH

DAY PETITIONER AND END STAGE RENAL INMATES ARE EXPOSED TO EXTREME
HEAT INCREASES THE LIKELIHOOD OF ONE END STAGE PATIENT DEING
INJURIED OR DEA®H..

LEGAL CONCLUSION

PETITIONER AND END STAGE RENAL INMATES CLAIM THAT DPT. OF
CRIMINAL JUSTICEC@NDCJ), IS SUBJECTING PETITIONER AND END STAGE
RENAL INMATES ON THE W.J. ESTELLE UNIT, A FACILITY THAT HOUSES
INMATES WITH SEVERB MEDICAL ISSUES SUCH AS DIALYSIS, TO DANGEROUS
UNCONSTITUTIONAL CONDITIONS.NAMELY, PETITIONER AND END STAGE RENAW
INMATES CLAIM THAT THEY ARE EXPOSED TO EXTREMLY HIGH TEMP. DURING
SUMMER MONTHS, WITHOUT AIR CONDITION IN HOUSING, AND LIMITED AG@GE
ACCESS TO AIR CONDITION ELSEWHERE. PETITIONER AND END STAGE RENAL
INMATES CLAIM TDCJ USES MITIGATION MEASURES TO LOWER HEAT RELATED
ISSUES, INJURIES, AND DEATH,"IS TO DRINK COPIOUS AMOUNTS OF
WATER" IS INADEQUATE FOR END STAGE RENAL INMATES AND IN FACT
INCREASES RISK..

THE SUPREME COURT HAS STATED THAT CONSTITUTION "DOES NOT
MANDATE COMFORTABLE PRISONS'"(RHODES V. CHAPMEN,452 U.S.337,34
1981). BUT NEITHER DOES IT PERMIT INHUMANE ONES..

THE PETITIONER AND END STAGE RENAL INMATES BELIEVE THE FOUR
NEEDED ELEMENTS TO ISSUE EMERGANCY INJUNCTION CAN BE ESTABLISHED
TO SECURE INJUNCTION:1. THERE IS A SUBSTANIAL LIKELIHOOD OF
SUCCESS ON THE MERITS, PETITIONERS SETTLEMENT IN COLE V. COLLIER
4:14-cv- 01698,WERE ISSUED A PRELIMINARY INJUNCTION WIHWH FAR
LESS MEDICAL ISSUES THEN PETITIONER AND END STAGE RENAL INMATES.
THERE IS A HIGHER LEVEL OF RISK ON END STAGE RENAL INMATES DUE
TO EXTREME HEAT.@*2. A SUBSTANIAL HIGH THREAT OF IRREPARABLE
INJURY OR DEATH IF INJUNCTION IS NOT ISSUED, THE MERE FACT THAT
PETITIONER AND END STAGE RENAL INMATES CANNOT DRINK A "COPIOUS
AMOUNT OF WATER,''AND TDCJ HAS NO OTHER POLICY IN PLACE TO MITIGAT
FACTORS FOR END STAGE RENAL INMATES, PLACES PETITIONER AND END
STAGE RENAL INMATES EXPOSED TO EXTREME HEAT AT A SUBSTANIAL
HIGHER RISK FROM IRREPARABLE HARM AND DEATH. THIS RISK IS SEVERLY
HIGHER THEN THE NON-MEDICAL POPULATION OF INMATES ON ESTELLE.

3. THREATEN DEATH OUTWEIGHS ANY HARM. 4. THE BURDAN OF TDCJ

TO PROVIDE ADEQUATE MITIGATING MEASURES TO END STAGE RENAL INMATE
TILTS THE BALANCE OF EQUITIES IN FAVOR OF PETITIONER AND END
ENSGRERERAL INMATES, AND WILL NOT BE A DISSERVIGETO PUBLIC

STAGE RNeWAL,

otis
Tory

 
Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 5 of 8

INTEREST. ESTELLE UNIT HAS LEVEL 3 MEDICAL AIR CONDITION FACIL-
ITIES THAT HOUSE ALL LEVEL OF INMATES, DIFFERENT SECURITY LEVELS.
ESTELLE DEFENDANTS ARE MORE THEN ABLE AND CAPABLE OF HOSENG Houss wg
PETITIONER AND END STAGE RENAM INMATES IN CLIMATE CONTROLLED
(A.C.) FACILITY, WHERE PUBLIC INTEREST IS NOT COMPROMISED..

MOREOVER, PETITIONER AND END STAGE RENAL INMATES CLAIM
DEFENDANTS HAVE ®8DEMONSTRATED CURRENT AND ONGOING CONDUCT THAT
VIOLABES STANDARDS OF DECENCY..

PRAYER FOR RELIEF

WHEREFORE, PETITIONER RESP&CTFULLY PRAY THAT THIS COURT
ENTERS EMERGANCY INJUNCTIVE ORDER AND JUDGEMENT:

: PETITIONER AND END STAGE RENAL INMATES LIVING IN EXTREME HEAT
ESTELLE UNIT MAIN BUILDING, NO AIR CONDITION, BE IMMEDIATLY
REMOVED FROM UNCONSTITUTIONAL CONDITINNS, AND RELOCATED TO
HUMANE CONDITIONS, BRA NAMELY, AIR CONDITION ENVIROMENT, TEMP.

88 degrees f or lower..

: A PRELIMINARY INJUNCTION ORDERING DEFENDANTS TO CEASE VIOLAT-
IONS AGAINST 8th AMENDANTS AGAINST END STAGE RENAL INMATES.

: ALL END STAGE RENAL INMATES ON ESTELLE UNIT BE AFFORDED MIT-
IGATION MEASURES THAT REMOVE SAID INMATES FROM EXTREME HEAT
AND TDCJ DEVELOP POLICY FOR MITIGATION FACTORS FOR END STAGE
RENAL INMATES...

: INJUNCTIVE ORDER THAT DEFENDANTS BE PREVENTED FROM PLACING
END STAGE RENAL INMATES IN UNCONSTITUTIONAL CONDITIONS, NAMELY
EXTREME HEAT AFTER JUDICAL INTERVENTION ENDS..

RESPECTFULLY BUBMITTED;
DEMARCUS CARR
PETITIONER

END STAGE RENAL INMATES
SUB CLASS..

 

 
Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 6 of 8
AUGUST 3rd 2020

TO: DAVID J. BRADLEY
DEPUTY CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

FROM: DREMARCUS CARR
YDCJ#1585814
264 fm. 3478
HUNTSVILLE TEXAS 77320

RE: MOTION FOR EMERGANCY RELIEF INJUNCTION LIFE ENDANGER EXTREME
HEAT /HUMIDY

MR. BRADLEY:

ENCLOSED PLEASE FIND MOTION FOR EMERGANCY RELIEF
TO BE FILED WITH THE UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT, HOUSTON DIV.

THANK YOU FOR YOUR ASSISTANCE IN THIS MATTER..

SINCERLY ;

DEMARCUS CARR

TDC T# 1585814

264 fm. 3478
HUNTSVILLE TEXAS 77320
Case 4:20-cv-02873 Document1 Filed on 08/06/20 in TXSD Page 7 of 8
TO: HONORABLE COURT SOUTHERN DISTRICT OF TEXAS
UNITED STATES FEDERAL COURT HOUSTON DIV.

FROM: DEMARCUS CARR
TDCJ#1585814
264 fm. 3478
HUNTSVILLE TEXAS 77320

RE: EMERGANCY MOTION FOR INJUNCTIVE RELIEF, EXTREME TEMP.
PETITIONER & END STAGE RENAL INMATES

HONORABLE COURT;
NOW COMES PETITIONER AND ESTELLE UNIT END-
STAGE RENAL INMATES REQUESTING THAT THIS COURT HEAR MOTION
FOR EMERGANCY RELIEF. PETITIONERS AND END STAGE RENAL
INMATES LIVES ARE IN DANGER FROM EXPOSHRE TO EXTREME HEAT
AND HUMIDITY. DUE TO THE NATURE OF THE CONDITIONS, EXTREME
x HEAT PETITIONERS AND END STAGE RENAL INMATES ARE NOT AFFORDE
NORMAL CHANNELS OF RELIEF, THE LIKELIHOOD OF INJURY AND
DEATH IS HIGHLY LIKELY. PLEASE ALLOW ALL DEFERENCE AFFORDED
A PRO-SE PETITIONER IN THE FILING OF THIS MOTION. IT IS
WITH ALL DUE RESPECT WE APF@RAPPROACH THIS HONORABLE COURT..

 

RESPECTFULLY SUBMITTED;
DAMARCUS CARR
PETITIONER

TDCJ# 1585814

264 fm. 3478
HUNTSVILLE TEXAS 77320

END-STAGE RENAL INMATES
ESTELLE UNIT HUNTSVILLE
 

0
—
oO
0
oO
o
©
Oo

    
  

 

yer stay,
aaa Ses . Snes
3 ee wnavnace

 

ey “ yer
cena Ne :

  

O264fm. 3478
HUNTSVILLE TEXAS 77320

 

OF TEXAS
JOUSTON DIV. Southam Dann of exes
CLERK: FILED
PO. BOX 61010
HOUSTON TEXAS 77208 AUG 76 2020

PRE0S-iGiGis a allele dtd
